Citation Nr: 1601599	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (2015).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.   

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO granted service connection for IBS and assigned a 0 percent (noncompensable) rating, effective January 26, 2011.  In July 2012, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a November 2012 rating decision, the RO assigned a higher, initial 10 percent rating for IBS from January 26, 2011.  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In November 2015, the Veteran testified during a Board hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During this hearing, the Veteran waived initial RO consideration of evidence received since the last adjudication of the case in November 2012.  See 38 C.F.R. § 20.1304 (2015).

Because this appeal ensued from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, unless the Veteran express satisfaction when less than the maximum, available benefit for a disability is granted, a claim for higher rating continues).  It is further noted that, in the substantive appeal and during the Board hearing, the Veteran and his representative have asserted that the Veteran's service-connected IBS has interfered with/adversely impacted his ability to perform his job.  As such assertions appear to raise a question as to the Veteran's entitlement to a higher rating on an extra-schedular basis, the Board has expanded this claim to include extra-schedular consideration, as reflected on the title page.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

Initially, as noted above, the Veteran has raised the matter of entitlement to an extra-schedular rating, a matter which has not been explicitly addressed by the RO.  To avoid any prejudice to the Veteran, the AOJ should adjudicate this matter in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board also finds that further development of the claim is warranted.

In January 2012, the Veteran underwent a VA examination in connection with his IBS claim.  The Veteran reported alternating constipation and diarrhea and reported that he was prescribed Dicyclomine by his private physician for his symptoms.  The examiner concluded that continuous medication was not required for control of the Veteran's IBS.  The examiner characterized the Veteran's condition as episodes of exacerbations and/or attacks of the intestinal condition occurring approximately 5 times a year.  The examiner did not choose the options of occasional, frequent, or more or less constant bowel disturbance with abdominal distress.  The examiner opined that the Veteran's IBS did not impact his ability to work.  However, as noted in the examination report, the examiner did not have the Veteran's claims file when evaluating his IBS.  A May 2012 VA examination report addressed the etiology of the Veteran's IBS but did not characterize the severity of the Veteran's IBS symptomatology.

In support of his claim, the Veteran has submitted a January 2011 Austin Regional Clinic treatment record; February, March, and September 2011 Austin Diagnostic Clinic treatment records; and an August 2013 Austin Diagnostic Clinic list of prescriptions.  The treatment records note stomach bloating, abdominal pain, and alternating diarrhea and constipation.  The September 2011 treatment record indicates a follow up visit scheduled with the Veteran in 6 months.  The medication list notes a prescription for Bentyl (Dicyclomine) as needed for abdominal cramping, starting January 2011, and for Phazyme, starting March 2013.

The Veteran also submitted April 2012 and March 2014 Family and Medical Leave Act (FMLA) Designation Notices showing the Veteran was approved for intermittent leave of 4 episodes per month lasting 1-2 days per episode, and other information relating to the impact of his IBS on his work.  A February 2014 certification of health care provider notes that the Veteran experiences IBS flare-ups of diarrhea, constipation, abdominal pain, gas, and bloating that cause him to be absent from work.

Moreover, during the November 2015 Board hearing, the Veteran testified that he has experienced alternating constipation and diarrhea with constant abdominal stress which resulted in missed work.

Given the noted deficiencies with respect to the January 2012 examination, and the Veteran's subsequent submissions and testimony, to ensure that the record reflects the current severity of the Veteran's service-connected IBS, the Board finds that a new VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Hence, the AOJ should arrange for the Veteran to undergo VA examination for evaluation of his IBS by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinion evidence, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also undertake appropriate action to obtain all outstanding, pertinent records.

In this regard, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should also explain how to establish entitlement to a higher, extra-schedular rating pursuant to 38 C.F.R. § 3.321 (2015).

In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include any additional treatment records from Austin Regional Clinic and Austin Diagnostic Clinic and any additional documentation of his absences from work due to his IBS disability.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, adjudication of the higher rating claim should include initial consideration of whether the criteria for invoking the procedures of 38 C.F.R. § 3.321 for extra-schedular consideration are met.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records, to include any additional treatment records from Austin Regional Clinic and Austin Diagnostic Clinic and any additional documentation of his absences from work due to his IBS disability.

Explain how to establish entitlement to a higher, extra-schedular rating pursuant to 38 C.F.R. § 3.321 (2015).

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo an examination for evaluation of his irritable bowel syndrome by an appropriate medical professional.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify, and comment on the existence, and frequency or extent of, as appropriate, all manifestations of the Veteran's irritable bowel syndrome.  

The examiner should render findings as to whether the Veteran's irritable bowel syndrome is mild with disturbances of bowel function with occasional episodes of abdominal distress; moderate with frequent episodes of bowel disturbance with abdominal distress; or severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the January 12, 2011 effective date of the award of service connection, the Veteran's irritable bowel syndrome has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

In addressing the above, the examiner must consider all pertinent medical and other objective evidence, to include private treatment records, and documents submitted relating to his FMLA leave and employment issues, as well as all lay assertions.  

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the claims file since the last adjudication) and legal authority, to include discussion of whether the criteria for invoking the procedures for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 are met.   

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

